Judgment in so far as appealed from modified so as to extend the injunctive relief accorded herein to the bona fide tenants and guests of the owners of any portions of parcel A, and by eliminating the provision excluding tenants, lessees or licensees of said owners, aDd as so modified unanimously affirmed, without costs. The easement herein is appurtenant to the land and its beneficial enjoyment accrues not only to the owners of portions of parcel A but to bona fide tenants and guests of such owners. The regulations prescribed by the defendants to enable them to identify those who are rightfully entitled to enjoy the easement are reasonable and proper. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions should be made in accordance herewith. Present — Lazansky, P. J., Hagarty, Carswell, Scudder and Davis, JJ. Settle order on notice.